DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 October 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0256665 by Pera et al. (Pera hereinafter) in view of US 2017/0273203 by Iaconis.

Regarding claim 1, Pera discloses a system [see at least Figure 1, Figure 3 and Figure 6] for implementing a plurality of power adapters [see at least Figure 1, (906); Figure 6], the system comprising: a first power adapter [see at least Figure 6, (600); paragraphs 0163-0164] having a first portion configured to receive a power signal [see at least paragraph 0030] and communication circuit configured to control power applied to a second device [see at least Figure 6, (612); paragraph 0166]; and a control device [see at least Figure 1, (1908); Figure 3; alternatively, a user device as described in paragraphs 0009 and 0104] having a third wireless communication circuit [see at least Figure 3, (310)] configured to communicate with the first wireless communication circuit of the first power adapter and the second wireless communication circuit of the second power adapter [see at least paragraph 0137]; wherein the control device identifies a location of the first power adapter and a location of the second power adapter [see at least paragraphs 0013-0015 and 0102].
Pera fails to disclose a portion that is removable coupled to a recess which comprises a wireless communication circuit.  However, Iaconis discloses this limitation [see at least Figure 1, (120); Figures 8-9; Figure 8, (840); paragraph 0056].
It would have been obvious to a person of ordinary skill in the art before the effective filing date  of the Applicant's invention to utilize a components to be detachable in order to be able to replace/upgrade controlling components.  Thus, allowing for the replacement of inoperable components without extensive expertise and allowing the ability to upgrade components to newer technologies to expand compatibility and functionality to gain advantage of these newer technologies.

Regarding claim 2, Pera in view of Iaconis teaches the system of claim 1.
Pera discloses wherein the control device is adapted to claim at least one of the first power adapter and the second power adapter as a part of the system [see at least paragraph 0146].

Regarding claim 3, Pera in view of Iaconis teaches the system of claim 2.
Pera discloses wherein the control device is adapted to map the at least one of the first power adapter and the second power adapter that is claimed to a floor plan [see at least paragraph 0102, “The hub may include a map of the”…].

Regarding claim 5, Pera in view of Iaconis teaches the system of claim 1.
Pera discloses wherein the control device enables a grouping of the first power adapter and the second power adapter [see at least paragraph 0237] to be controlled according to a timing pattern [see at least paragraph 0174].

Regarding claim 6, Pera in view of Iaconis teaches the system of claim 1.
Pera discloses wherein the first portion of the first power adapter comprises an outlet [see at least Figure 6, (620.1); paragraph 0023].

Regarding claim 7, Pera in view of Iaconis teaches the system of claim 6.
Pera discloses wherein the third portion of the second power adapter comprises a switch for controlling an application of the power signal to a load [see at least Figure 11, (1122); paragraph 0023].

Regarding claim 8, Pera discloses a system [see at least Figure 1, Figure 3, Figure 6 and Figure 11] for implementing a plurality of power adapters [see at least Figure 1, (906); Figure 6], the system comprising: a first power adapter [see at least Figure 6, (600); paragraphs 0163-0164] having a first portion comprising an outlet [see at least Figure 6, (620.1); paragraph 0023] configured to receive a power signal [see at least paragraph 0030] and 
Pera fails to disclose a portion that is removable coupled to a recess which comprises a wireless communication circuit.  However, Iaconis discloses this limitation [see at least Figure 1, (120); Figures 8-9; Figure 8, (840); paragraph 0056].
It would have been obvious to a person of ordinary skill in the art before the effective filing date  of the Applicant's invention to utilize a components to be detachable in order to be able to replace/upgrade controlling components.  Thus, allowing for the replacement of inoperable components without extensive expertise and allowing the ability to upgrade components to newer technologies to expand compatibility and functionality to gain advantage of these newer technologies.

Regarding claim 9, Pera in view of Iaconis teaches the system of claim 8.
Pera discloses wherein the control device is adapted to claim at least one of the first power adapter and the second power adapter as a part of the system [see at least paragraph 0146].

Regarding claim 10, Pera in view of Iaconis teaches the system of claim 9.
Pera discloses wherein the control device is adapted to map the at least one of the first power adapter and the second power adapter that is claimed to a floor plan [see at least paragraph 0102, “The hub may include a map of the”…].

Regarding claim 12, Pera in view of Iaconis teaches the system of claim 8.
Pera discloses wherein the control device enables a grouping of the first power adapter and the second power adapter [see at least paragraph 0237] to be controlled according to a timing pattern [see at least paragraph 0174].

Regarding claim 13, Pera in view of Iaconis teaches the system of claim 8.
Pera discloses wherein the control device is connected to at least one of the first power adapter and the second power adapter by way of a direct connection [see at least paragraph 0137].

Regarding claim 14, Pera in view of Iaconis teaches the system of claim 8.
Pera discloses wherein the control device is connected to at least one of the first power adapter and the second power adapter by way of an indirect connection provided by way of a base station [see at least paragraphs 0009 and 0104].

Regarding claim 15, Pera discloses a method for implementing a plurality of power adapters  [see at least Figure 1, (906); Figure 6], the method comprising: configuring a first power adapter [see at least Figure 6, (600); paragraphs 0163-0164] having a first portion adapted to receive a power signal [see at least paragraph 0030] and 
Pera fails to disclose a portion that is removable coupled to a recess which comprises a wireless communication circuit.  However, Iaconis discloses this limitation [see at least Figure 1, (120); Figures 8-9; Figure 8, (840); paragraph 0056].
It would have been obvious to a person of ordinary skill in the art before the effective filing date  of the Applicant's invention to utilize a components to be detachable in order to be able to replace/upgrade controlling components.  Thus, allowing for the replacement of inoperable components without extensive expertise and allowing the ability to upgrade components to newer technologies to expand compatibility and functionality to gain advantage of these newer technologies.

Regarding claim 16, Pera in view of Iaconis teaches the method of claim 15.
Pera discloses further comprising claiming, by the control circuit, at least one of the first power adapter and the second power adapter [see at least paragraph 0146].

Regarding claim 17, Pera in view of Iaconis teaches the method of claim 16.
Pera discloses further comprising mapping, by the control circuit, the at least one of the first power adapter and the second power adapter that is claimed to a floor plan [see at least paragraph 0102, “The hub may include a map of the”…].

Regarding claim 19, Pera in view of Iaconis teaches the method of claim 15.
Pera discloses further comprising determining, by the third wireless communication circuit of the control device, the locations of the first power adapter and the second power adapter [see at least paragraphs 0013-0015 and 0102].

Regarding claim 20, Pera in view of Iaconis teaches the method of claim 15.
Pera discloses wherein the control device is connected to at least one of the first power adapter and the second power adapter by way of an indirect connection provided by way of a base station [see at least paragraphs 0009 and 0104].

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0256665 by Pera et al. (Pera hereinafter) in view of US 2017/0273203 by Iaconis in further view of US 2014/0006660 by Frei et al. (Frei hereinafter).

Regarding claim 4, Pera in view of Iaconis teaches the system of claim 1.
Pera in view of Iaconis fails to teach wherein the control device is adapted to map the at least one of the first power adapter and the second power adapter that is claimed to a floor plan using computer vision techniques.  However, Frei discloses this technique [see at least paragraph 0180].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a computer vision technique to accurately account for the location of the power adapters, thus allowing for more accurate on/off control of connected devices for various situations such as lighting a room.

Regarding claim 11, Pera in view of Iaconis teaches the system of claim 8.
Pera in view of Iaconis fails to teach wherein the control device is adapted to map the at least one of the first power adapter and the second power adapter that is claimed to a floor plan using computer vision techniques.  However, Frei discloses this technique [see at least paragraph 0180].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a computer vision technique to accurately account for the location of the power adapters, thus allowing for more accurate on/off control of connected devices for various situations such as lighting a room.

Regarding claim 18, Pera in view of Iaconis teaches the method of claim 15.
Pera in view of Iaconis fails to teach further comprising mapping, by the control circuit, the at least one of the first power adapter and the second power adapter that is claimed to a floor plan using computer vision techniques.  However, Frei discloses this technique [see at least paragraph 0180].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a computer vision technique to accurately account for the location of the power adapters, thus allowing for more accurate on/off control of connected devices for various situations such as lighting a room.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836